COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-289-CV
 
  
CONGRESS STREET NIGHTS, INC.                                          APPELLANT
D/B/A CURTAIN CLUB
  
V.
  
SANDRA AND RONALD HYDEN, 
INDIVIDUALLY,                        APPELLEES
AND RONALD HYDEN, AS 
REPRESENTATIVE
OF THE ESTATE OF SONYA HYDEN
 
  
----------
FROM 
THE 96TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties’ “Agreed Motion To Vacate The Judgment Of The 
Trial Court And Dismiss The Appeal.”  It is the court's opinion that the 
motion should be granted; therefore, we vacate the trial court’s judgment and 
dismiss the case.  See TEX. R. APP. P. 42.1(a)(2), 43.2(e).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
August 30, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.